Citation Nr: 9932252	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-00 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
July 1945. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

By a VA Form 9 dated in January 1999, the veteran 
specifically remarked that he did not want a hearing before a 
member of the Board.  He requested a personal hearing at the 
local RO. 

At the personal hearing held in March 1999, the veteran 
withdrew all remaining issues on appeal except for an 
increased evaluation for PTSD, currently evaluated as 70 
percent disabling and entitlement to a TDIU.  The veteran 
asserted the same in a written statement dated in March 1999.  

In April 1999, the veteran requested a personal hearing 
before a hearing officer.  In an August 1999 statement, the 
veteran, through his representative, requested that his 
appeal be forwarded to the Board without further 
consideration of a personal hearing.  This statement was 
accepted by the RO as the veteran's withdrawal of his hearing 
request on appeal.  Accordingly, the issues on appeal were 
certified to the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. Service connection is in effect for PTSD currently 
evaluated as 70 percent disabling. 

3. His last substantial and gainful employment was in 1989.  
The veteran is 75 years of age. 

4. Since July 1994, the veteran has worked three days a week 
or 24 hours a week for Home Depot.

5. As of March 1999, the veteran was receiving Workers 
Compensation benefits for an on the job injury and 
experiencing an exacerbation of his symptoms.  

6. The veteran has severe social and industrial impairment 
related to the combination of his PTSD symptoms, neurosis, 
dysthymic disorder, and the aging process.  

7. The veteran's PTSD, manifested by distrust, angry 
outbursts, poor judgment in relating to his peers, and a 
general exacerbation of PTSD symptoms, does not cause 
total occupational and social impairment.


CONCLUSIONS OF LAW

1. The criteria for a 100 percent evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321(b)(1), 4.7, 4.132, Diagnostic Code 9411 
(1996) (Effective prior to November 7, 1996); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (1999) (Effective November 7, 
1996).

2. The veteran is not unemployable due to his service-
connected disability.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an evaluation in excess of 70 percent for PTSD

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

The severity of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability and is rated accordingly.  38 C.F.R. § 4.130 
(1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from the mental disorders Rating Schedule contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which produce impairment of earning capacity.  38 C.F.R. § 
4.129 (1999).  In particular, two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  Id.  Therefore, repeated 
psychotic periods, without long remissions, may be expected 
to have a sustained effect upon employability until elapsed 
time in good remission and with good capacity for adjustment 
establishes the contrary.  Id.  Ratings are assigned which 
represent the impairment of social and industrial 
adaptability based on all of the evidence of record.  Id.  

When there is a question of which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  


Effective November 7, 1996, the Rating Schedule for Mental 
Disorders was revised and re-designated as 38 C.F.R. § 4.130.  
See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  When the law 
controlling an issue changes after a claim has been filed or 
reopened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) (Veteran may be rated under 
either the old or the new criteria, whichever is to his 
advantage). 

The veteran's psychiatric disability is currently rated as 70 
percent disabling under Diagnostic Code 9411 for PTSD.  

Prior to the November 1996 amendment, the Rating Schedule 
provided a 100 percent disability rating for psychoneurotic 
disorders, such as generalized anxiety disorder and dysthymic 
disorder, when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in a profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation was assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411.




Following the November 1996 amendments to the Rating 
Schedule, a 100 percent rating required evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  A 70 percent rating is 
assigned when there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  See 38 C.F.R. § 4.16(c) (1995).  However, the Board 
observes that 38 C.F.R. § 4.16(c) was deleted from the rating 
schedule, also effective November 7, 1996 with the amendments 
for mental disorders.  That notwithstanding, section 4.16(c) 
is still for consideration in the veteran's case, since his 
claim for an increased rating was filed before the regulatory 
change occurred.  Karnas, supra.


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).

Factual Background

The veteran was originally service-connected for psychosis, 
otherwise unclassified in August 1945 and assigned a 50 
percent disability evaluation.  Following serial evaluations 
over the years resulting in reductions of the award, the 
veteran's psychiatric disorder was reclassified as PTSD with 
major depression and assigned a 30 percent disability 
evaluation from April 1991.  By an October 1994 rating 
decision, the RO effectuated the September 1994 Board 
decision assigning a 70 percent disability evaluation for 
PTSD.  By a February 1995 statement, the veteran filed a new 
claim for an increased disability evaluation for his PTSD.  

The evidence of record in support of an increased disability 
evaluation consists of VA medical records for the period from 
August 1991 to March 1999.  

The treatment records dated in August 1991 were previously 
considered in the September 1994 Board decision which 
assigned the 70 percent disability rating.  That decision is 
final.  38 U.S.C.A. § 7104 (West 1991).

In brief, VA records dated in December 1992 reflect Axis I 
diagnoses of PTSD and major depressive episode, chronic.  The 
Axis IV diagnosis: level of stressors was moderate to severe, 
chronic illness.  The Axis V: GAF score was 55.  The highest 
GAF in the last year was 55.

VA medical records for the period from August 1993 to March 
1999 reflect that the veteran experienced anxiety in August 
1993 prior to eye surgery that occurred in October 1993.  A 
compensation and pension examination conducted in July 1995 
reflects that the then 71-year-old veteran was last employed 
in the 1990's in a "short time job."  The mental status 
examination reflects that the veteran was cooperative and 
talkative.  He was tearful during the interview.  His speech 
was normal.  

He presented with no formal thought disorder or looseness of 
association.  His mood was depressed.  His affect was intense 
related appropriate to content of the interview.  He had no 
delusions or hallucinations and no suicidal or homicidal 
ideas.  However, he felt at that time hopeless and stated 
that he had had problems with his wife.  However, his wife 
had been supportive because of his irritability and 
agitation, especially when he slept - he swings his hands and 
hits her.  The veteran was fully alert and oriented to 
examination, person, and place.  His memory, remote and 
recent, was fair.  His abstract ability was intact.  His 
insight and judgment were fair.  The Axis I diagnoses were 
PTSD and major depressive disorder, recurrent.  

The examiner added that since the veteran's earlier August 
1991 psychiatric evaluations, he had become more depressed 
and anxious.  He had more flashbacks and startle responses 
and had been more hypervigilant.  He had recurrent 
recollections both intrusive and upon association about the 
Second World War.  His mood had become more depressed after 
his son's death.  The examiner reported that the symptoms of 
PTSD were to a severe degree.  The veteran was undergoing 
intervention in the VA psychiatric clinic.  He was 
unimproved.  
The examiner added that the veteran was not on any 
antidepressant and he was somewhat reluctant to take 
medication.  

The staff clinical psychologist reported in July 1995 that 
the veteran persistently re-experienced the event by 
intrusive thoughts, combat nightmares, and intense 
psychological distress with symbolic events.  He persistently 
avoided thoughts or feelings associated with the war and war 
related stimuli.  He had a diminished interest in significant 
activities, feelings of detachment or estrangement from 
others, restricted affect; and persistent symptoms of 
increased arousal manifested by a sleep disorder, 
irritability or outbursts of anger, impaired concentration, 
hypervigilance, exaggerated startle response, and physiologic 
reactivity upon exposure to events that symbolize his trauma.  

The veteran had been married for 52 years.  He wondered how 
his wife had put up with him.  He cried as he described his 
war experiences.  The Axis I diagnoses were chronic PTSD and 
major depression, recurrent (by history).  The GAF score was 
50.  The examiner noted that since he was 71 years of age and 
retired years earlier, he had no apparent industrial 
impairment at that time.  He did have significant social 
impairment at that time.

In September 1995, the veteran reported that he had not been 
able to obtain any substantial gainful employment since 1989.  
His work history prior to 1989 was very sporadic.  He 
asserted that his PTSD had an extremely severe impact on his 
entire life, both socially and industrially.  He reported 
that he had severe depression and must see a psychiatric 
practitioner weekly.  

A December 1996 statement from the veteran's psychiatric case 
manager and psychologist reflects that he attends regular 
medication clinics and group therapy.  He suffers recurrent 
intrusive and distressing recollections of traumatic events 
that he experienced.  He has difficulty falling and staying 
asleep, recurrent disturbing dreams, night sweats, 
irritability and outbursts of anger, and an intense 
psychological distress that inhibits him from functioning 
normally in a social or workplace setting.  

He experiences a feeling of detachment or estrangement from 
others and a restricted range of affect (e.g. an inability to 
have loving feelings).  He has difficulty concentrating, is 
hypervigilant, and has an exaggerated startle response.  The 
statement reflects that an overriding sense of depression and 
the onset of many physical conditions associated with the 
aging process complicates these symptoms.  

Testimony from the January 1997 personal hearing at the RO 
reflects that PTSD has severely restricted and disabled the 
veteran to the point where he cannot function in social and 
industrial [arena] today.  He believes he is entitled to 
either a 100 percent schedular evaluation or a total rating 
based on individual unemployability.  He attends two groups 
for PTSD a couple of times a week.  The veteran reported that 
he had been working three days a week at Home Depot selling 
tools for the last two years, 1995-1996, for about 24 hours a 
week.  He felt pretty good, started falling back again, and 
had not worked in four or five months.  

The employer wants to change his hours; they wanted to change 
the hours all the time.  He worked Monday, Tuesday, and 
Wednesday.  The other days were for scheduled VA 
appointments.  He did not work from 1990 to 1995.  In 1989, 
he worked for Hardquest Auto Parts.  He testified to 
outbursts of anger and flashbacks that were not restricted to 
nighttime.  He has perceived the presence of persons when no 
one was present.  He is afraid of the medication used to 
treat PTSD, Prozac.  

He heard that [Prozac] makes you want to commit suicide and 
he has wanted to do that.  He asked for [Prozac] recently, 
but was refused.  He has not been to a movie in 10 years; he 
can count all of his friends on half a hand; and he is afraid 
to get in with groups.  If he goes to a wedding, he gets out 
"real quick" and goes home.  He is a Free Mason and has 
been to about 15 meetings in 43 years.  He says he cannot 
concentrate on the work.  He starts a project and he forgets.  
He testified that his wife almost gave up on him because of 
his actions.  After 53 years of marriage, they are getting 
along pretty good.  Inpatient treatment has not been 
recommended.  


The veteran is in receipt of Social Security benefits based 
on age and contribution.  His psychiatrists have told him he 
is unemployable.  He found that the part-time employment was 
difficult.  

VA treatment records dated for the period of January 1997 to 
July 1997 reflect hospitalization for constipation, organic 
erectile dysfunction, and coronary artery disease.

The October 1997 VA examination for PTSD reflects that the 
examiner reviewed the clinical record.  The veteran reported 
that it was becoming progressively harder for him to work 
part-time and that his PTSD symptoms have worsened as he 
becomes older and less able to distract himself in activities 
that he was able to engage in at a younger age.  The 
occupational evaluation reflects that the veteran works three 
days a week or 24 hours a week for Home Depot.  He has worked 
for Home Depot from July 1994 to the present time.  He has 
lost a number of months in the last year from work due to 
illness, but works when he is able to do so and finds that it 
is harder to cope with the work situation.  

The veteran feels that the symptoms he frequently experiences 
associated with his dysthymic disorder and PTSD preclude him 
from working full-time.  He sees a time in the future, 
considering that he is 73, when he will become unemployable, 
but for the moment, he is able to continue with his work at 
Home Depot - 24 hours a week.  He admits that he yells a lot 
and is difficult to live with at times.  

The October 1997 VA mental status examination is essentially 
unchanged from the VA examinations conducted in July 1995 and 
December 1996.  The examiner noted persistent avoidance of 
associated stimuli including marked diminishment in 
significant activities, i.e., he has virtually no friends 
except for one or two other veterans whom he helps out 
because they are so needy.  His social isolation has been 
progressive.  

The veteran feels that he suffers from a restricted range of 
feeling of affect and numbing.  His wife is the only one for 
whom he has any feelings and he has great difficulty showing 
his feelings.  He has persistent symptoms of increased 
arousal manifested in a severe sleep disorder in which he 
usually sleeps only about three hours and is occasionally 
lucky enough to get four.  He gets little sleep, which 
contributes to his irritability.  He was better able to 
control his emotions and reactions a lot when he was younger.  

The feelings of depression are associated with his PTSD.  His 
symptoms have been chronic since the war.  The veteran has no 
obvious cognitive impairments.  He is able to maintain 
personal hygiene and other activities of daily living for 
himself, particularly with his spouse's help.  He displayed 
severe anxiety and soft signs of organicity.  His depression 
has increased over the years and has deteriorated at times 
into a major depression.  

The examiner offered that the veteran was currently working 
three days a week, so at the time of the evaluation, he was 
not unemployable.  However, the veteran was unable to work 
full-time because of his PTSD and dysthymic disorder 
symptoms.  In addition, he is finding that he is approaching 
a time when he may have to stop working due to both the PTSD 
symptoms and various problems associated with aging.  The 
Axis I diagnoses were chronic PTSD and dysthymic disorder.  
The GAF score was 40, i.e. major impairment in several areas, 
i.e., work, family relations, and mood.  The examiner 
concluded that the veteran has (1) severe social and 
industrial impairment related to the combination of his PTSD 
symptoms, (2) neurosis, dysthymic disorder symptoms, and (3) 
the aging process.  

A March 1999 statement from a VA staff psychologist reflects 
that the veteran suffered a mishap at work.  The veteran 
informed the psychologist that as a consequence, he was 
currently on disability and experiencing an exacerbation of 
his psychiatric symptoms.  The veteran presents as disabled 
and unable to work for the foreseeable future.  



A March 1999 statement from the veteran's case manager 
reflects that the veteran is currently a patient of the West 
Los Angeles VA outpatient Mental Health Clinic.  His current 
diagnosis is PTSD.  He is seen on a monthly basis for 
medication and an evaluation of symptoms.  He also attends 
support groups at the clinic.  The veteran has a long history 
of not dealing well with a work environment and the related 
stressors.  Due to the trauma he suffered during multiple 
combat experience, he has a high level of distrust, resulting 
in angry outbursts, poor judgment in relating to peers, and 
general exacerbation of symptoms with regard to PTSD.  

A pending outpatient clinic appointment schedule for the 
period of March 1999 to October 1999 reflects that the 
veteran has a weekly geriatric support group appointment.  

Testimony from the March 1999 personal hearing reflects that 
even though the veteran has been employed on a regular basis 
since military discharge, he has had numerous jobs, none of 
which lasted more than two years, and that he has difficulty 
with the people at work.  The veteran addressed medical 
records previously considered in the September 1994 Board 
decision which granted a 70 percent disability evaluation.  

The veteran has been hospitalized on one occasion, in 1945, 
for his psychiatric disability.  "A lot of things went to 
hell" when his son died in 1966.  He receives treatment from 
the West Los Angeles VA and is currently taking Trazodone and 
Sertraline for the PTSD.  He takes his medication faithfully, 
or else he cannot manage.  He checks the locks on the door 
and his vehicle a couple of times.  He and his wife do not go 
out too much.  They have maybe two or three real good 
friends.  He has one friend with whom he goes to the Olive 
Garden about every two months.  Occasionally, they go down to 
a Mexican restaurant in El Segundo.  He attends synagogue 
every Friday night whenever possible.  He is not involved in 
any kind of activities with the church.  

The veteran testified that he has contemplated suicide and 
has had homicidal ideations.  He does little things around 
the house, but things never seem to go right and he just 
loses it.  He does not know what to do with himself anymore.  
He has not worked in five months because he fell at work.  He 
hurt his shoulder, hip, and wrist for which a Workers 
Compensation claim is pending.  He does not want to have the 
recommended surgery to repair the injury.  He cannot use his 
right arm.  He cannot lift anything.  He cannot walk right 
because of his back.  He limps.  He is not working at Home 
Depot because of his injury and he told his boss what to do 
with his job.  He was off a couple of days; they took him 
back.  

They put the incident in his employment record.  He helps his 
wife by putting things in frames or making a stretcher bar 
and putting canvas on it.  He forgets things.  He carries a 
book with him all the time to put down everything.  He 
forgets if he locked the doors or if he locked his truck or 
vehicle.  It bothers him that everything he does, does not 
work out no matter how he tries.  He used to have his own car 
parts business; it lasted four years.  He could not pay the 
rent.  He got very frustrated.  He would yell at the 
customers.  

The veteran's wife testified that he has a lot of sleep 
disturbances.  He flails his arms a lot and kicks.  He talks 
in his sleep, but she can never understand what he is saying.  
She had bruises on her legs from recent kicks.  The hearing 
officer noted for the record black and blue marks on her shin 
and ankle.  She testified that when he does sleep, he does 
not sleep soundly.  His feet are moving, or his fingers are 
moving, or his head is moving.  He never really lies still as 
a person does when they are asleep.  She testified that he 
has flashbacks, very little patience, and a temper when he 
feels that he is not doing what he is supposed to be doing.  

They are in marriage counseling.  He has threatened her once 
or twice and has threatened other people.  He has not done 
anything physical.  His last temper outburst was the day 
before the hearing and happens pretty much every day.  She 
testified that he does not function very well.  He cannot 
stick with a project.  When he goes to do something, it does 
not turn out right, he gets angry.  His sleeping patterns 
bother her most of all because he sleeps fitfully.  She 
cannot sleep either.  



The minute he moves, she wakes up because she is afraid he is 
either going to "punch [her] out" or kick her.  

Analysis

Initially, the Board finds that the veteran has presented a 
well-grounded claim; that is, he has presented a claim that 
is plausible.  The Board also finds that VA has adequately 
fulfilled its responsibility to assist him in the development 
of his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board acknowledges that the veteran has disturbed sleep 
patterns and that he has hit his wife in his sleep resulting 
in bruises.  While he has threatened his wife once or twice 
in over 53 years of marriage, he has never used physical 
violence.  This evidence does not support a finding that he 
presents a persistent danger of hurting himself or others.  

Although he has been diagnosed with PTSD and has altered 
social and industrial capabilities, the evidence does not 
show that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and 
demonstrable inability to obtain or retain employment  with 
respect to the previous criteria.  



The record has not shown that with respect to the amended 
criteria PTSD has been productive of total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name to warrant a 100 percent disability evaluation for 
PTSD.  Additionally, 38 C.F.R. § 4.16(c) (1995) is not for 
application, as the PTSD is not totally incapacitating or 
precludes the veteran from securing or following a 
substantially gainful occupation, under the previous 
schedular criteria for PTSD.  

However, the Board does find that PTSD with depression is 
more consistent with the current 70 percent disability rating 
under the previous and amended criteria.  As addressed 
previously, the previous criteria speak to severe impairment 
in the ability to establish and maintain effective or 
favorable relationships with people and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132 (1995).  

The amended criteria speak to occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; difficulty in adapting to stressful 
circumstances; and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130 (1999).  

The most recent VA examination conducted in October 1997 
reflects that the veteran has severe social and industrial 
impairment related to the combination of his PTSD symptoms, 
neurosis, dysthymic disorder, and the aging process.  The 
global assessment of functioning score since 1995 has been 
40-55.  

The most recent GAF score was 40 which is reflective of major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  This is consistent with a 70 
percent disability evaluation. 

More specifically, the evidence of record to include the 
testimony of the veteran and his wife reflects that he has 
worked 3 days a week or 24 hours a week at Home Depot since 
1994, and that he earns about $660.00 dollars a month with 
$1000.00 being the most earned in a month.  He has lost some 
time in the past from work due to illness not attributed to 
PTSD.  He received Social Security Disability benefits before 
age 64 and currently receives Social Security benefits based 
on age and wage earner contributions.  

The evidence dated in March 1999 reflects that the veteran 
was receiving Workers Compensation benefits for an on the job 
injury, a fall, and that he was experiencing an exacerbation 
of his symptoms.  The veteran injured his shoulder, hip, and 
wrist.  The evidence also establishes that while the veteran 
has chronic PTSD symptoms, he drives a car, socializes with 
his wife and a few friends occasionally, he acts in a 
charitable manner to needy veterans, has difficulty in 
adapting under stress (changing work schedule), has outbursts 
of anger, sleep disturbances, and suffers a lack of sleep 
resulting in irritability.  On occasion, he has had to walk 
away from customers to control his emotions.  

At this juncture, the Board notes that the October 1997 VA 
examination also noted that the veteran then was 73 years 
old, that he had severe anxiety, and soft signs of 
organicity.  The Board acknowledges that the examiner 
concluded that the veteran has (1) severe social and 
industrial impairment related to the combination of his PTSD 
symptoms, (2) neurosis, dysthymic disorder symptoms, and (3) 
the aging process.  

Although, the veteran's PTSD is manifest by distrust, angry 
outbursts, poor judgment in relating to peers, and a general 
exacerbation of PTSD symptoms as noted by his case manager in 
March 1999, the PTSD itself does not and has not caused total 
occupational and social impairment.  

Notwithstanding the fact that a VA psychologist reported in 
March 1999 that the veteran sustained a mishap at work, the 
fact remains that the veteran's current inability to work has 
not been related to his PTSD symptoms, only that he is 
currently experiencing exacerbations [of his PTSD].  The 
evidence of record reflects that the veteran has remarked on 
several occasions to examiners and during his personal 
hearing that as he advances in age his PTSD symptoms have 
worsened and that there may come a time when he is 
unemployable.  

As the preponderance of the evidence is against a higher 
disability evaluation, 38 C.F.R. §§ 4.3 and 4.7 are not for 
application.  Based on the evidence of record, the Board 
finds that the veteran's PTSD is more appropriately evaluated 
as 70 percent disabling under the old and amended criteria 
for rating psychiatric disorders.  

Pursuant to 38 C.F.R. § 3.321(b)(1) (1999), an extra-
schedular rating is in order where there exists such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to a service-
connected disability] such as to render impractical the 
application of the regular schedular standards.  The test is 
a stringent one for, the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside of the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough."  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

According to the pertinent provision, the evidence of record 
must reflect an exceptional or unusual disability picture.  
In this case, the veteran is currently 75 years old.  He 
injured his shoulder, hip, and wrist in an on the job injury.  
It has been reported that a Workers Compensation claim was 
pending.  He has had other health problems related to the 
aging process.  As addressed above, the veteran reported that 
his PTSD symptoms worsen with his advancing age.  As such, 
the Board cannot conclude that interference with the 
veteran's employment has been due exclusively to the service-
connected PTSD.  

Thus, the record does not reflect interference with the 
veteran's employment status to a degree greater than that 
contemplated by the regular schedular standards (which are 
based on the average impairment of employment, due to loss of 
working time from exacerbations or illness proportionate with 
the severity of the several grades of disability).  38 C.F.R. 
§§ 4.1, 4.10.  Nor does it reflect frequent periods of 
hospitalization because of the service-connected PTSD.  

Therefore, the record does not present such an exceptional 
case where the 70 percent disability evaluation for PTSD is 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. at 363 
(noting that the disability evaluation itself is recognition 
that industrial capabilities are impaired).  In the absence 
of factors establishing an exceptional or unusual disability 
picture, the Board determines that the criteria for referral 
of the case to the Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service for 
consideration of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  


TDIU

At the January 1997 personal hearing, the veteran submitted 
an application for increased compensation based on 
unemployability.  

VA will grant a TDIU when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. § 4.16 (1999).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  



Specifically, the Court indicated there was a need for 
discussing whether the standard delineated in the controlling 
regulations was an "objective" one based on average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.  The Board further 
notes that the Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA.  38 U.S.C.A. § 
7104(c) (West 1991).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  

As discussed in the prior section, in determining whether the 
veteran is entitled to a TDIU, neither the veteran's non-
service-connected disabilities nor his advancing age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1995); Van Hoose v. Brown, 4 Vet. App. at 
363. 




As noted above, a 70 percent evaluation is in effect for the 
veteran's service-connected PTSD.  The Court in Fisher v. 
Principi, 4 Vet. App. 57 (1993), held that in a claim for a 
TDIU, where the disability rating did not entitle the veteran 
to a total disability rating under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b), and that the decision (or non-decision) by 
the RO whether to refer a case to the Director of 
Compensation and Pension for extra-schedular consideration 
under § 4.16(b) is an adjudicative decision subject to review 
by the Board and the Court.  In this case, the veteran does 
not meet the schedular standards under 38 C.F.R. § 4.16(a), 
and there is no competent evidence that he is unemployable 
due to his service-connected disability.

As discussed above, the veteran's PTSD does not result in 
total incapacity or total social and industrial impairment.  
The Board concedes that in March 1999, a VA staff 
psychologist concluded that the veteran suffered a mishap at 
work, that he was experiencing an exacerbation of his 
psychiatric symptoms, and that he presented as disabled and 
unable to work for the foreseeable future.  While it is not 
readily apparent, however, this was not due solely to his 
service-connected disability.  

The Board observes that the veteran injured his hip, wrist, 
and shoulder in an on the job injury.  In this regard, the 
Board notes that the veteran filed a Workers Compensation 
claim.  There is no competent medical evidence in the record 
implicating his service-connected PTSD as the exclusive 
source of his current unemployability.  Further, the records 
as addressed above discuss his advancing age and soft signs 
of organicity.  The veteran is currently 75 years old.  While 
he argues that he is unable to work due to his service-
connected disability and advancing age, as a layman, the 
veteran is not competent to make a medical conclusion as he 
lacks the capability to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

As set forth above, the question is whether the veteran is 
capable of performing the mental and physical acts required 
by employment.  Clearly, his service-connected disability is 
not shown to be so severe as to preclude all forms of gainful 
employment.  In this regard, there is no competent medical 
evidence of record demonstrating that the veteran is 
unemployable solely due to his service-connected disability.  
The Board finds that the medical evidence of record is of 
greater probative value than the statements of the veteran 
and his wife, including the hearing testimony.  Thus, the 
weight of the evidence is against the claim for a TDIU.


ORDER

Entitlement to a disability evaluation in excess of 70 
percent for PTSD is denied. 

Entitlement to a TDIU is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

